                            Case 5:18-cv-00100-LHK Document 22 Filed 10/09/18 Page 1 of 1
  U.S. Department of Justice
                                                                                           PROCESS RECEIPT AND RETURN
  United States Marshals Service
                                                                                           See "Inslnictiom for Service of Process hv U.S. Marshal"


   PLAINTIFF                                                                                                              COURT CASE NUMBER

   JOHN P. BIVINS                                                                                                         5:18-cv-00100 LHK
   DEFENDANT                                                                                                              TYPE OF PROCESS

  B. EARL, el al                                                                                                          Please See Below

                      NAME OF INDIVIDUAL. COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

                CPI SEAN KENNEY, ID# 620, Vallejo Police Department

                 {
   SERVE
           AT 1 ADDRESS (Street orRFD. Apartment No.. City. Slate andZIP Code)
                      ill Amador Street, Vallejo, California 94590
  SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                  Number of process to be
                                                                                                                      served with this Form 285


                 John P. Bivins                                                                                       Number of parties to be
                 150 W. Hedding Street                                                                                served in this case
                 San Jose, California 95110
                                                                                                                      Check for service
                                                                                                                           5.A.


   SPECIAL INSTRUCnONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses.
   All Telephone Numbers, and Estimated Times Availablefor Service):
i£ii                                                                                                                   OCX 0 y 2018                                     —
       1. Summons                                                                                                       SUSAN y SOONG
       2. Amended Complaint
                                                                                                             .,-CliRK. U.S. DISTRICT COURT
                                                                                                             norths DJSTRK/T OF CALIFORNIA
       3. Court Order posted 8/8/2018                                                                                       SANJOSE
       4. Certified Copy of Order of Service

  Signature of Allomey other Originator requesting service on behalf of:                   IE! PLAINTIFF           TELEPHONE NUMBER                   DATE


        D. Miyashiro Diane Miyashiro                                                       •   DEFENDANT           408-535-5373                       9/7/18

       SPACE BELOW FOR USE OF U.S. MARSHAL ONLY- DO NOT WRITE BELOW THIS LINE
   I acknowledge receipt for the total     Total Process   District of       District to       Signatiirc of Autiiorized USMS Deputyor Clerk                   Date
   number of process indicated.                            Origin,           Serve
   (Sign onlyfor USM 285 if more
   than one USM 285 is submitted)                          No.               No.


   Ihereby certify and return that I CH have personally served           have legal evidence ofservice, D have executed as shown in "Remarks", the process described
  on the individual. company, corporation, etc., at theaddress shown above ontheon liteindividual, company, corporation, etc. shown at theaddress inserted below.

   CH 1hereby certify and return that 1am unable to locate the individual, company, corporation, etc. named above (See remarks below)
   Name and title of individual served (ifnot shown above)                                                                   H A person ofsuitable age and discretion
                                                                                                                                  then residing in defendant's usual place
                                                                                                                                  ofabode

   Address (complete only different than shown above)                                                                         Date           ,Q     Time               ^
                                                                                                                                                                       a     pm


                                                                                                                               iinlmre ofU.S. Marshal or Deputy


   Service Fee         Total Mileage Charges     Forwarding Fee          Total Charges          Advance Deposits     .•\mounl oucd to U.S. Marshal* or
                       iicluding endeavors)                                                                          (Amount of'Rcfund*)

                                                       0
   REMARKS:^ \                           •S't'ljfkU£.

   PRINTS COPIES:          1. CLERK OF THE COURT                                                                                            PRIOR EDITIONS MAY BE USED
                          2. USMS RECORD
                          3. NOTICE OF SERVICE
                          4. BILLING STATEMENT*; To be returned to the U.S. Marshal with payment,                                                                 Form USM-285
                             if any amount is owed. Please remit promptly payable to U.S. Marshal.                                                                 Rev. 12/15/80
                          5. ACKNOWLEDGMENT OF RECEIPT                                                                                                           Automated 01/00
